


Exhibit 10.27


AWARD TERMS OF
CASH PERFORMANCE AWARD GRANTED UNDER
THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN
_____________________________________________________________________________________
Introduction
You have been granted a cash performance award (“Cash Performance Award”) under
The Chemours Company Equity and Incentive Plan (“Plan”), subject to the
following Award Terms. This Cash Performance Award is intended to constitute a
“Cash‑Based Award” under the Plan. This grant is also subject to the terms of
the Plan, which is hereby incorporated by reference. However, to the extent that
an Award Term conflicts with the Plan, the Plan shall govern. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in these Award Terms, including any appendices to these Award Terms
(hereinafter, collectively referred to as the “Agreement”). A copy of the Plan,
and other Plan-related materials, such as the Plan prospectus, are available at:
www.benefits.ml.com.
Grant Award Acceptance
You must expressly accept the terms and conditions of your Award as set forth in
this Agreement. To accept, log on to Merrill Lynch Benefits OnLine at
www.benefits.ml.com, select Equity Plan > Grant Information > Pending
Acceptance.
 
IF YOU DO NOT ACCEPT YOUR CASH PERFORMANCE AWARD IN THE MANNER INSTRUCTED BY THE
COMPANY, YOUR CASH PERFORMANCE AWARD WILL BE SUBJECT TO CANCELLATION.
Date of Grant
[ ] (“Date of Grant”)
Type of Award
Cash Performance Award
Non-Transferable
You may not sell, gift, or otherwise transfer or dispose of the Cash Performance
Award prior to payment. The Cash Performance Award becomes payable as set forth
herein.
Vesting Schedule
The Cash Performance Award shall only vest and become payable if the performance
goals set forth on Exhibit A hereto (the “Performance Goals”) are satisfied as
of the end of the performance period running from [ - ] (the “Performance
Period”). If an amount is determined to be earned as of the Determination Date
(as defined on Exhibit A), that amount shall become payable on the Determination
Date. To the extent the Performance Goals are not satisfied, no amount will be
payable, and the Cash Performance Award will lapse without value.
 
 
Termination of Employment
 




--------------------------------------------------------------------------------




Under 55/10 Rule
For purposes of these Award Terms, “Retirement” shall mean the termination of
your employment other than for Cause after having attained age 55 and having
provided at least ten (10) years of service to the Company.


If you terminate employment after attainment of age 55 with at least 10 years of
service and either (i) you are an active employee for six months following the
Date of Grant or (ii) you have been notified by the Company or, if different,
your employer (the “Employer”), that your employment with the Company or
Employer will terminate because of either lack of work or divestiture to an
entity less than 50% owned by Chemours, the Award will remain subject to the
Vesting Terms and will be paid in accordance with the Payment provisions set
forth herein. However, the amount will be prorated based on the number of days
you were employed from the Date of Grant through the end of the Performance
Period.
 
 
Due to Lack of Work, Divestiture to Entity Less Than 50% Owned by Chemours,
Disability, or Death
If the termination occurs after the end of the Performance Period but prior to
the Determination Date and the Performance Goals are satisfied, an amount will
become payable as indicated on Exhibit A on the Determination Date.
If the termination occurs prior to the end of the Performance Period and the
Performance Goals are satisfied, an amount will become payable as to a pro rata
portion of the amount determined to be earned on the Determination Date. The
prorated amount will be determined by multiplying the amount determined as
indicated on Exhibit A by a fraction, the numerator of which is the number of
days from the beginning of the Performance Period to the termination date, and
the denominator of which is the total number of days in the Performance Period.
If the Performance Goals are not satisfied, no amount will be payable, and the
Cash Performance Award will lapse without value.
Due to Any Other Reason (such as voluntary termination)
The Cash Performance Award will be forfeited.
Code Section 409A
To the extent that an amount that is considered “nonqualified deferred
compensation” subject to Code Section 409A (“deferred compensation”) is payable
on account of your termination of employment, no amounts shall be paid hereunder
on account thereof unless such termination of employment constitutes a
“separation from service,” within the meaning of Code Section 409A. If you are a
“specified employee,” within the meaning of Code Section 409A, no amount that is
deferred compensation shall be paid or delivered, on account of your separation
from service, earlier than the date that is six months after such separation
from service. Amounts otherwise payable during that six month period shall be
paid on the date that is six months and one day after your separation from
service.


2

--------------------------------------------------------------------------------




 
The Cash Performance Award is intended to be exempt from or compliant with Code
Section 409A and the U.S. Treasury Regulations relating thereto so as not to
subject you to the payment of additional taxes and interest under Code Section
409A or other adverse tax consequences. In furtherance of this intent, the
provisions of this Agreement will be interpreted, operated, and administered in
a manner consistent with these intentions. The Committee may modify the terms of
this Agreement, the Plan or both, without your consent, in the manner that the
Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical. This section does not create an obligation on the
part of the Company to modify the terms of this Agreement or the Plan and does
not guarantee that any amounts earned will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. In no
event whatsoever shall the Company be liable to any party for any additional
tax, interest or penalties that may be imposed on you by Code Section 409A or
any damages for failing to comply with Code Section 409A.
Restricted Conduct
If you engage in any of the restricted conduct described in subparagraphs (i)
through (iv) below for any reason, in addition to all remedies in law and/or
equity available to the Company, you shall forfeit all Cash Performance Awards
and shall immediately pay to the Company, with respect to previously paid Cash
Performance Awards, a cash amount equal to the amount deemed paid, without
regard to any Tax-Related Items (as defined below) that may have been deducted
from such amount. For purposes of subparagraphs (i) through (v) below, “Company”
shall mean The Chemours Company and/or any of its Subsidiaries or Affiliates
that have employed you or retained your services.
 
(i) Non-Disclosure of Confidential Information. During the course of your
employment with the Company and thereafter, you shall not use or disclose,
except on behalf of the Company and pursuant to the Company’s directions, any
Company “Confidential Information” (i.e., information concerning the Company and
/ or its business that is not generally known outside the Company, which
includes, but is not limited to, (a) trade secrets; (b) intellectual property,
including but not limited to inventions, invention disclosures and patent
applications; (c) information regarding the Company’s present and/or future
products, developments, processes and systems, budgets, proposals, marketing
plans, financial data and projections, suppliers, vendors, inventions, formulas,
data bases, know how, ideas, developments, experiments, improvements, computer
programs, software, technology, blue prints, specifications and compilations of
information; (d) information about employees and employee relations, including
but not limited to training manuals and procedures, recruitment method and
procedures, recruitment and distribution techniques, business plans and
projections, employment contracts and employee handbooks; (e) information on
customers or potential customers, including but not limited to customers’ names,
sales records, prices, particularities, preferences and manner of doing
business, and other terms of sales and Company cost information; and
(f) information received in confidence by the


3

--------------------------------------------------------------------------------




 
Company from third parties. Information regarding products, services or
technological innovations in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company is
considering for broader use, shall be deemed not generally known until such
broader use is actually commercially implemented.); and/or
 
(ii) Solicitation of Employees. During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
recruit, solicit or induce, or cause, allow, permit or aid others to recruit,
solicit or induce, any employee, agent or consultant of the Company to terminate
his/her employment or association with the Company; and/or
 
(iii) Solicitation of Customers. During your employment and for a period of one
year following the termination of your employment for any reason, you shall not
directly or indirectly, on behalf of yourself or any other person, company or
entity, call on, contact, service or solicit competing business from customers
or prospective customers of Company if, within the two years prior to the
termination of your employment, you had or made contact with the customer, or
received or had access to Confidential Information about the customer; and/or
 
(iv) Non-Competition. During your employment and for a period of one year
following the termination of your employment for any reason, you shall not,
directly or indirectly, in any capacity, (a) compete or engage in a business
similar to that of Company, (b) compete or engage in a business similar to that
which the Company has plans to engage, or has engaged in during the two years
prior to your termination, if, within this two-year period, you received or had
access to Confidential Information regarding the proposed plans or the business
in which Company engaged; or (c) take any action to invest in (other than a non-
controlling ownership of securities issued by publicly held corporations), own,
manage, operate, control, participate in, be employed or engaged by or be
connected in any manner with any partnership, corporation or other business or
entity engaging in a business similar to Company.
 
(v) Geographic Scope. You acknowledge that due to the broad scope of Company’s
customer base, the following geographic scope for subsections (iii) - (iv) of
this Restricted Conduct section is necessary. Your non-competition and
non-solicitation obligations under this Agreement shall include: (a) any
territory in which you performed your duties for the Company; (b) any territory
in which Company has customers about which you received or had access to
Confidential Information during your employment; (c) any territory in which you
solicited customers; or (d) any territory in which Company plans to expand its
market share about which you received or had access to Confidential Information
during your employment with Company.
Recoupment Policy
This Award shall be subject to the Company’s Incentive Compensation Clawback
Policy (as it may be amended from time to time), the terms of which are
incorporated herein by reference.


4

--------------------------------------------------------------------------------




Repayment/Forfeiture
Any benefits you may receive hereunder shall be subject to repayment or
forfeiture as may be required to comply with the requirements of the U.S.
Securities and Exchange Commission or any applicable law, including the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
or any securities exchange on which the Stock is traded, as may be in effect
from time to time.
Deferral
If you are an officer of the Company, you may defer the settlement of this Award
in accordance with any procedures established by the Company for that purpose.
Withholding
You acknowledge that the Company and/or your employer (the “Employer”) (1) make
no representations or undertakings regarding the treatment of any income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Plan and legally applicable to you
(“Tax-Related Items”) in connection with any aspect of the Cash Performance
Award, including, but not limited to, the grant or payment of a Cash Performance
Award; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Cash Performance Award to reduce or
eliminate your liability for Tax- Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by withholding from your wages
or other cash compensation paid to you by the Company and/or the Employer.
 
Finally, you agree to pay to the Company or the Employer, any amount of Tax-
Related Items that the Company or the Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Stock, if you fail
to comply with your obligations in connection with the Tax-Related Items.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.


5

--------------------------------------------------------------------------------




[INTERNATIONAL AWARDS: Appendix
Notwithstanding any provisions in these Award Terms, the Cash Performance Award
shall be subject to the additional terms and conditions set forth in Appendix A
to this Agreement and to any special terms and provisions as set forth in
Appendix B for your country, if any. Moreover, if you relocate to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and B constitute part of these Award Terms.]
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in this Agreement and on the Cash Performance Award, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


6

--------------------------------------------------------------------------------




Exhibit A
Performance Goals




[Provided to award holders following Committee approval.]























































































A-1

--------------------------------------------------------------------------------




[INTERNATIONAL AWARDS: APPENDIX A]


ADDITIONAL TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the Cash
Performance Award. These terms and conditions are in addition to, or, if so
indicated, in place of, the terms and conditions set forth in the Award Terms.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Award Terms or the Plan.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Cash Performance Award grant materials by and
among, as applicable, the Employer, the Company and its Subsidiaries or
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all Cash
Performance Awards or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
 
You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Subsidiaries and Affiliates, the
Employer and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consent
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you a
Cash Performance Award or other awards or administer or maintain such


A-2

--------------------------------------------------------------------------------




 
awards (i.e., the award would be null and void). Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
Nature of Grant
By participating in the Plan, you acknowledge, understand and agree that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan; (b) the grant of the Cash
Performance Award is voluntary and occasional and does not create any
contractual or other right to receive future grants, or benefits in lieu of the
Cash Performance Award, even if Cash Performance Awards have been granted in the
past; (c) all decisions with respect to future grants of Cash Performance
Awards, if any, will be at the sole discretion of the Company; (d) you are
voluntarily participating in the Plan; (e) the Cash Performance Award is not
intended to replace any pension rights or compensation; (f) unless otherwise
agreed with the Company, the Cash Performance Award, subject to the Cash
Performance Award and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of a Subsidiary or Affiliate; (g) the Cash Performance Award and the
income and value of same are not part of normal or expected compensation for any
purpose including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (h) no claim or entitlement to compensation or damages shall arise
from forfeiture of the Cash Performance Award resulting from the termination of
your employment or other service relationship (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Cash Performance Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any such claim against the Company, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company, its Subsidiaries and Affiliates and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (i)
for purposes of the Cash Performance Award, your employment or other service
relationship will be considered terminated as of the date you are no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, your right to earn any amount under the Cash Performance Award under
this Agreement, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the


A-3

--------------------------------------------------------------------------------




 
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of the Cash Performance
Award grant (including whether you may still be considered to be providing
services while on an approved leave of absence); (j) unless otherwise provided
in the Plan or by the Company in its discretion, the Cash Performance Award and
the benefits evidenced by this Agreement do not create any entitlement to have
the Cash Performance Award or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and (k) neither the Company, the Employer nor any Subsidiary or Affiliate shall
be liable for any foreign exchange rate fluctuation between your local currency
and the U.S. dollar that may affect the value of the Cash Performance Award or
of any amount due to you pursuant to the payment of the Cash Performance Award.
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan. You
are hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.
Venue
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Cash Performance Award or this Agreement, shall be brought and
heard exclusively in the United States District Court for the District of
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
Language
If you have received this Agreement or any other document related to this
Agreement translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


A-4

--------------------------------------------------------------------------------




Foreign Asset/ Account Reporting Requirements
Your country may have certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold cash received from
participating in the Plan in a brokerage or bank account outside your country.
You may be required to report such accounts, assets or transactions to the tax
or other authorities in your country. You also may be required to repatriate
sale proceeds or other funds received as a result of your participation in the
Plan to your country through a designated bank or broker and/or within a certain
time after receipt. You acknowledge that it is your responsibility to comply
with such regulations, and you should consult your personal legal advisor for
any details.




A-5

--------------------------------------------------------------------------------




[INTERNATIONAL AWARDS: APPENDIX B]
COUNTRY-SPECIFIC TERMS AND CONDITIONS


[Provided to award holders as appropriate]



B-1